Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Li et al., US 2012/0266951.
	Li et al. shows the invention substantially as claimed including a method of fabricating a solar cell, the method comprising:
	Forming a first thin dielectric layer 202 on a semiconductor substrate 200;
	Forming a first semiconductor region 220 of a first conductivity type on the first thin dielectric layer;
	Forming a second thin dielectric layer on the semiconductor substrate; and
	Forming a second semiconductor region 222 of a second conductivity type on the second thin dielectric layer, the second conductivity type opposite the first conductivity type, wherein the second thin dielectric is formed on a lateral surface of the first semiconductor region, and the second dielectric layer separates the first and second semiconductor regions (see figs. 2A-2H and paragraphs 0029-0044).
	Regarding dependent claim 13, note that both the first and second regions are polysilicon.
	With respect to dependent claims 14-16, note that the thin dielectric layers are silicon oxide, so they comprise silicon, and the second dielectric layer covers part of the first semiconductor region.
	Regarding dependent claim 17, the method comprises:  forming a contact opening through the second dielectric layer and the second semiconductor region; and forming a metal contact 228 in the contact opening, wherein the metal contact 228 contacts the first semiconductor region 220 (see, for example, fig. 2I).
	Concerning claims 18-19, note that the first conductivity type can be n type and the second conductivity type can be p type and vice versa (see paragraph 0053).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ji, US 2011/0056545.
	Ji is applied as above but does not expressly disclose the claimed dopant concentration of the second semiconductor region or the claimed method of forming the antireflective layer. Regarding the dopant concentration of the second semiconductor layer, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Furthermore, regarding the method of forming the antireflective layer, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the claimed antireflective layer using the claimed method because such a layer and fabrication process will reduce the efficiency of the semiconductor device.




Allowable Subject Matter
	If the claims of the instant application included limitations such as the semiconductor regions being emitters and wherein a portion of the second emitter region is partially disposed over the first emitter region (similar to the parent application), then the case would be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 30, 2022